Case 1:19-cv-23084-KMW Document 76 Entered on FLSD Docket 11/16/2020 Page 1 of 7




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                      Case No. 19-23084-Civ-WILLIAMS/TORRES

  OMAR SANTOS and AMANDA
  CLEMENTS on behalf of themselves
  and all others similarly situated,

               Plaintiffs,

  v.

  HEALTHCARE REVENUE RECOVERY
  GROUP, LLC d/b/a ARS ACCOUNT
  RESOLUTION SERVICES and EXPERIAN
  INFORMATION SOLUTIONS, INC.,

              Defendants.
  ___________________________________________/

                        STIPULATED PROTECTIVE ORDER

        This matter is before the Court on the parties Joint Motion for Entry of

  Stipulated Protective Order. [D.E. 38]. After careful review of the motion, the

  relevant authorities, and record, the motion is GRANTED.

        FURTHER ORDERED AND AJUDICATED that:

        1.     This Order shall govern the use, handling, and disclosure of all

  documents, testimony, or information produced or given in this action which are

  designated to be subject to this Order in accordance with the terms set forth below.

        2.     Any party or non-party producing or filing documents or other materials

  in this action may designate such materials and the materials’ contents subject to

  this Order by affixing the word “Confidential” on the materials in a manner that will

  not interfere with the materials’ legibility.


                                              1
Case 1:19-cv-23084-KMW Document 76 Entered on FLSD Docket 11/16/2020 Page 2 of 7




        3.     To the extent any motions, briefs, pleadings, deposition transcripts, or

  other papers to be filed with the Court incorporate documents or information subject

  to this Order, the party filing such papers shall designate such materials, or portions

  thereof, as “Confidential,” and shall file them with the clerk under seal. Any party

  filing any document under seal must comply with the requirements of Local Civil

  Rule 5.4.

        4.     All documents, transcripts, or other materials subject to this Order,

  and all information derived therefrom (including, but not limited to, all testimony

  given in a deposition, declaration or otherwise, that refers, reflects, or otherwise

  discusses any information designated “Confidential” pursuant to this Order), shall

  not be used, directly or indirectly, by any person, including the other Defendants, for

  any business, commercial, or competitive purposes or for any purpose whatsoever

  other than solely for the preparation and trial of this action in accordance with the

  provisions of this Order.

        5.     Except with the prior written consent of the individual or entity

  designating a document or portions of a document as “Confidential,” or pursuant to

  an Order of this Court, any document, transcript, or pleading given “Confidential”

  treatment under this Order, and any information contained therein, or derived from

  any such materials (including, but not limited to, all deposition testimony that refers

  to, reflects, or otherwise discusses any information designated “Confidential”

  hereunder) may not be disclosed other than in accordance with this Order and may

  not be disclosed to any person other than: (a) the Court, the Court’s officers, and jury



                                             2
Case 1:19-cv-23084-KMW Document 76 Entered on FLSD Docket 11/16/2020 Page 3 of 7




  members; (b) parties to this litigation; (c) counsel for the parties, whether retained

  outside counsel or in-house counsel and employees of counsel assigned to assist in the

  preparation of this litigation; (d) fact witnesses subject to a proffer to the Court or a

  stipulation of the parties that such witnesses need to know such information; (e)

  present or former employees of the producing party in connection with their

  depositions in this action; (f) experts specifically retained as consultants or expert

  witnesses in connection with this litigation; and (g) the mediator selected by the

  parties and the mediator’s staff.

        6.      Documents produced pursuant to this Order shall not be made available

  to any person designated in Subparagraph 5(d) and 5(f) unless he or she has first read

  this Order, agreed to be bound by its terms, and signed an Agreement to be Bound by

  Protective Order (Exhibit A).

        7.      All persons receiving documents produced pursuant to this Order shall

  be advised of their confidential nature. All persons to whom confidential documents

  are disclosed are hereby enjoined from disclosing those documents or their contents

  to any person, except as provided herein, and are further enjoined from using same

  except in the preparation for and trial of the above-captioned action between the

  named parties thereto. No person receiving or reviewing such confidential

  documents, information, or transcript shall disseminate or disclose them to any

  person other than those described above in Paragraph 5 and for the purposes

  specified, and in no event shall such person make any other use of such document or

  transcript.



                                             3
Case 1:19-cv-23084-KMW Document 76 Entered on FLSD Docket 11/16/2020 Page 4 of 7




         8.     Nothing in this Order shall prevent a party from using at trial any

  information or materials designated “Confidential.”

         9.     This Order has been agreed to by the parties to facilitate discovery and

  the production of relevant evidence in this action. Neither the entry of this Order, nor

  the designation of any information, document, or the like as “Confidential,” nor the

  failure to make such designation, shall constitute evidence with respect to any issue

  in this action.

         10.    Within sixty (60) days after the final termination of this litigation, all

  documents, transcripts, or other materials afforded confidential treatment under this

  Order, including any extracts, summaries, or compilations taken therefrom, but

  excluding materials that in the good-faith judgment of counsel are work product

  materials, shall be returned to the producing party.

         11.    A party may object to the designation of particular Confidential

  information by giving written notice to the party designating the disputed

  information. The written notice shall identify the information to which the objection

  is made. If the parties cannot resolve the objection within ten (10) business days after

  the notice is received, it shall be the obligation of the party designating the

  information as Confidential to file an appropriate motion requesting that the Court

  determine whether the disputed information is subject to this Order. If such a motion

  is filed within forty-five (45) days of the completion of the 10-day meet-and-confer

  period described above, the disputed information shall be treated as Confidential

  under the terms of this Order until the Court rules on the motion. If the designating



                                             4
Case 1:19-cv-23084-KMW Document 76 Entered on FLSD Docket 11/16/2020 Page 5 of 7




  party fails to file such a motion within the prescribed time, the disputed information

  shall lose its designation as Confidential and shall not thereafter be treated as

  Confidential in accordance with this Order. In connection with a motion filed under

  this provision, the party designating the information as Confidential shall bear the

  burden of establishing that good cause exists for the disputed information to be

  treated as Confidential.

        12.    Nothing in this Order shall affect or restrict the rights of any party with

  respect to its own documents or to the information obtained or developed

  independently of documents, transcripts, and materials afforded confidential

  treatment pursuant to this Order.

        13.    The Court retains the right to allow disclosure of any subject covered by

  this stipulation or to modify this stipulation at any time in the interest of justice.



        DONE AND ORDERED in Chambers at Miami, Florida, this 16th day of

  November, 2020.

                                                  /s/ Edwin G. Torres
                                                  EDWIN G. TORRES
                                                  United States Magistrate Judge




                                              5
Case 1:19-cv-23084-KMW Document 76 Entered on FLSD Docket 11/16/2020 Page 6 of 7




                                        EXHIBIT A

                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA


   OMAR SANTOS and AMANDA                                   Case No 1:19-cv-23084-KMW
   CLEMENTS on behalf of themselves and all
   others similarly situated,

                 Plaintiffs,
         vs.

   HEALTHCARE REVENUE RECOVERY
   GROUP, LLC d/b/a ARS ACCOUNT
   RESOLUTION SERVICES and EXPERIAN
   INFORMATION SOLUTIONS, INC.,

               Defendants.
   __________________________________/

               AGREEMENT TO BE BOUND BY PROTECTIVE ORDER
        I, _________________________________, state that:

        1.      My address is ____________________________________________,

        2.      My present employer is __________________________and the address of

  my present employment is ____________________________________.

        3.      My present occupation or job description is _____________________.
        4.      I have carefully read and understood the provisions of the Protective

  Order in this case signed by the Court, and I will comply with all provisions of the

  Protective Order.

        5.      I will hold in confidence and not disclose to anyone not qualified under

  the Protective Order any Confidential material or any words, summaries, abstracts,

  or indices of Confidential information disclosed to me.

        6.      I will limit use of Confidential material disclosed to me solely for

  purpose of this action.



                                              6
Case 1:19-cv-23084-KMW Document 76 Entered on FLSD Docket 11/16/2020 Page 7 of 7




        7.    No later than the final conclusion of the case, I will return all

  Confidential material and summaries, abstracts, and indices thereof which come

  into my possession, and documents or things which I have prepared relating

  thereto, to counsel for the party for whom I was employed or retained.

        I declare under penalty of perjury that the foregoing is true and correct.


                                                    ____________________________
         Dated:




                                            7
